Order entered February 1, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01491-CV

                                 6200 GP, LLC, Appellant

                                              V.

     MULTI SERVICE CORPORATION, MULTI SERVICE TECHONOLOGY
   SOLUTIONS, INC., AND WORLD FUEL SERVICES CORPORATION, Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13014

                                          ORDER
       Before the Court is appellant’s January 31, 2017 unopposed motion to extend time to file

appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed by March

10, 2017.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE